Title: From Benjamin Franklin to Clifford & Teysset, 8 June 1781
From: Franklin, Benjamin
To: Clifford & Teysset


Gentlemen,
Passy, June 8. 1781
I received the Letter you did me the honour of writing to me the 31st. past, and I immediately apply’d to M. de Chaumont, representing to him the ill Consequences that must attend the Return of those Bills to America protested. He took the Matter into Consideration, and it is but this Instant that I have received his Answer, which I inclose. As I think with you that this Government is concerned in the Credit of M. Holker’s Bills, I will, if this Answer of his is not satisfactory to you, lay the Affair before the Minister. I have the honour to be Gentlemen
Messrs Geo. Clifford & Teysser Negocts. a Amsterdam.
